ALD-267                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1878
                                       ___________

                         IN RE: GEORGE WILLIE BUFORD,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 3-14-cv-01573)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 26, 2016
             Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                               (Opinion filed: June 3, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       George Willie Buford, a federal prisoner who is proceeding pro se, seeks a writ of

mandamus directing the United States District Court for the Middle District of

Pennsylvania to adjudicate his civil rights claims against officials at USP Lewisburg. For

the reasons that follow, we will dismiss the mandamus petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2014, Buford filed an action under 28 U.S.C. § 1361, seeking to compel prison

officials to provide him with specific housing and medical treatments. The defendants

filed a motion for summary judgment on November 6, 2015. On April 15, 2016, Buford

filed this mandamus petition, asking that we “compel the lower court to exercise its

supervisory authority over federal actors by granting [him] an opportunity to be heard in

a reasonable time and meaningful manner.” Shortly thereafter, on April 25, 2016, a

Magistrate Judge recommended that the District Court grant the defendants’ motion for

summary judgment. By order entered May 13, 2016, the District Court adopted the

Magistrate Judge’s Report and Recommendation, granted the defendants’ motion for

summary judgment, and directed the Clerk to close the case. Therefore, because Buford

has received the only relief that he requested, namely, the adjudication of his claims, we

will dismiss his mandamus petition as moot. See Blanciak v. Allegheny Ludlum Corp.,

77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that . . . prevent a court from being able to grant the requested relief, the case

must be dismissed as moot.”).




                                              2